Citation Nr: 1621788	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date, prior to February 27, 2009, for the grant of a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran had active service in the Army from March 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his June 2010 VA Form 9, the Veteran requested a Central Office Board hearing.  However, in a November 2015 correspondence, the Veteran withdrew his request for a Board hearing.  Therefore, the Board finds that there is no hearing request pending. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On May 18, 2004, the Veteran filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  

2.  In an August 2004 rating decision, the RO denied the claim for entitlement to a TDIU.  The Veteran did not appeal the August 2004 rating decision; therefore, it became final.

3.  On February 27, 2009, the Veteran filed a VA Form 21-8940. 

4.  The evidence since February 27, 2009 indicates that the Veteran has been unemployable due to his service-connected PTSD.  


5.  The Veteran is service-connected for PTSD, rated as 70 percent disabling since February 27, 2009; diabetes mellitus, rated as 10 percent disabling since June 24, 2009 and ischemic heart disease, rated as 60 percent disabling since October 2010.  His combined rating is 70 percent disabling since February 27, 2009. 

6.  It was factually ascertainable prior to February 27, 2008 (one year before the February 2009 claim) that the Veteran was not gainfully employed and was unemployable.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date, prior to February 27, 2009, for the grant of a TDIU.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

A March 2009 letter fully satisfied the notice requirements of the VCAA.  The March 2009 letter informed the Veteran of the requirements for entitlement to a TDIU, what evidence was to be provided by him, and which VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was afforded a VA examination in March 2009, which addressed the effect of the Veteran's disability on his occupational functioning.  Therefore, the Board finds that there is sufficient evidence of record in order to adjudicate the claim.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 27, 2009 for the grant of his claim for entitlement to a TDIU.  He indicates that the medical evidence proves that he has been unemployable since as early as 2002, but definitely since 2004.  See January 2010 Notice of Disagreement; June 2010 VA Form 9.  Based on the evidence of record, the Board finds that the currently assigned effective date of February 27, 2009 for the award of a TDIU under 38 C.F.R. § 4.16 is the earliest possible effective date assignable in this case.  

The effective date for a TDIU is governed by the effective date provisions for increased ratings.  See Hurd v. West, 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim). 

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  An earlier effective date may be granted prior to the date of the filing of the claim for an increase if it is ascertainable that an increase in disability had occurred within the one-year period prior to the filing of the claim.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2) (2015).
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b). 

On May 18, 2004, the Veteran submitted a VA Form 21-8940, alleging that he was unemployable due to his service-connected posttraumatic stress disorder (PTSD). On that form, the Veteran indicated that he had not worked a full-time job since 1995, and that he was essentially unemployed except for two short-term part-time jobs of one and two month durations.  In an August 2004 rating decision, the RO denied the claim for entitlement to a TDIU.  The Veteran did not appeal the August 2004 rating decision; therefore, it became final.

On February 27, 2009, the Veteran again submitted a VA Form 21-8940.  He indicated that he had worked two part time jobs as a truck driver in 2007 and 2008.  He requested extraschedular consideration under 38 C.F.R. § 4.16(b).  At the time, the Veteran was service-connected for only disability, with a 50 percent rating.  The Veteran stated that he had been unable to work fulltime since 1991.  

In a March 2009 correspondence, the Veteran stated that he experienced nightmares, difficulty sleeping; and fear of going to crowded places.

The Veteran was afforded a VA examination in March 2009 where he reported that he had tried some antidepressant medications to no avail.  He reported that he has had over 83 different jobs since his discharge from service due to his inability to function under stressful conditions.  He also reported that he recently started treatment at the Vet Center.  Vet Center treatment records support the Veteran's reports of the severity of his PTSD symptoms.  

In a June 2009 rating decision, the RO explained that it had accepted the Veteran's claim for a TDIU as also being a claim for an increase for his service connected disability, and increased his  PTSD rating from 50 percent to 70 percent, effective February 27, 2009.  

Based on the foregoing, the Board finds that the Veteran is not entitled to an effective date earlier than February 27, 2009 for the assignment of a TDIU.  In that regard, the Veteran's previous 2004 claim for a TDIU was denied in an August 2004 rating decision.  Since he did not file a Notice of Disagreement with that rating decision, the decision became final.  The Veteran was required to file a new claim if he desired to be considered for entitlement to a TDIU in the future.  There is no evidence of any informal or formal claim until February 2009.  As noted above, effective dates are based on date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  There is sufficient evidence since the February 2009 claim which indicates that the Veteran has been unemployable due to his service-connected PTSD.  Based on the criteria for effective dates, the Veteran may be assigned the date of the claim or the date entitlement arose, whichever is later (with consideration, however of the exception for increased rating claims noted and explained below).  Here, the date of claim and the date entitlement arose are one in the same.  February 27, 2009 is the date the Veteran filed his new claim for a TDIU.  Also, the Veteran qualified for entitlement to a TDIU under 38 C.F.R. § 4.16 (a) following the grant of a 70 percent rating for his PTSD, effective February 27, 2009. 

The Board further finds that the Veteran is not entitled to an earlier effective date within the one year period of his February 2009 claim.  As mentioned above, an earlier effective date may be granted prior to the date of the filing of the claim for a TDIU claim if it is ascertainable that evidence of unemployability had occurred within the one-year period prior to the filing of the claim, but not prior to the initial date of that one year period.  Here, the Veteran has alleged that he has been unemployable long before the one year prior to his February 2009 claim.  Specifically, as early as 2004, the Veteran contended and put into factual evidence that he has been unable to maintain a fulltime job (gainful employment) since 1995.  Further, he has more recently contended that he has been unemployable as early as 1992, but definitely since 2004.  As all of these dates extend well prior to February 27, 2008 (one year prior to the February 27, 2009 claim), the Board finds that the Veteran is not entitled to an effective date within the one year of the February 27, 2009 claim.  Specifically, it was factually ascertainable prior to February 27, 2008, the date that was one year prior to Veteran's February 2009 TDIU claim, that the Veteran was unemployable.  

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim in February 2009, the Board finds that the proper effective date is February 27, 2009.  See 38 C.F.R. § 3.155(a).  While the Board is very sympathetic to the arguments presented by the Veteran, the law is very clear and precludes an earlier effective date in this case.  


ORDER

Entitlement to an effective date prior to February 27, 2009, for the grant of a TDIU is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


